

SECURITY AGREEMENT
 
SECURITY AGREEMENT (this "Agreement"), dated as of November 21, 2008, made by
each of the signatories party hereto (including any permitted successors and
assigns, collectively, the "Grantors" and each a "Grantor"), in favor of Bank of
America, N.A., as Administrative Agent ("Administrative Agent"), for the ratable
benefit of each Secured Party (as hereinafter defined).
 
BACKGROUND.
 
A. Bank of America, N.A., as the Administrative Agent, Swing Line Lender and L/C
Issuer, the Lenders party thereto, and Texas Industries, Inc., a Delaware
corporation (the "Borrower"), entered into the First Amended and Restated Credit
Agreement dated as of August 15, 2007, (said First Amended and Restated Credit
Agreement, as heretofore and hereafter amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the "Credit Agreement").
 
B. It is the intention of the parties hereto that this Agreement create a first
priority security interest in property of the Grantors in favor of the
Administrative Agent for the ratable benefit of the Secured Parties securing the
payment and performance of the Secured Obligations.
 
C. It is a condition precedent to effectiveness of the Third Amendment to the
First Amended and Restated Credit Agreement that the Grantors shall have
executed and delivered this Agreement.
 
AGREEMENT.
 
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce certain of the Secured Parties to continue
to make the Loans and the L/C Issuer to continue to issue Letters of Credit
under the Credit Agreement and to extend other credit accommodations under the
Loan Documents, each Grantor hereby agrees with the Administrative Agent, for
the ratable benefit of the Secured Parties, as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1. Definitions. For purposes of this Agreement:
 
"Accession" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to an
accession (as defined in the UCC), and (whether or not included in that
definition), a good that is physically united with another good in such a manner
that the identity of the original good is not lost.
 
 
1

--------------------------------------------------------------------------------

 
 
"Account" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to an
account (as defined in the UCC), and (whether or not included in such
definition), a right to payment of a monetary obligation, whether or not earned
by performance, for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, and for service rendered or to be rendered,
and all right, title, and interest in any such returned property, together with
all rights, titles, securities, and guarantees with respect thereto, including
any rights to stoppage in transit, replevin, reclamation, and resales, and all
related Liens whether voluntary or involuntary.
 
"Account Debtor" means any Person who is or who may become obligated to each
Grantor under, with respect to or on account of an Account.
 
"Chattel Paper" means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
chattel paper (as defined in the UCC), and (whether or not included in such
definition) a Record or Records that evidence both a monetary obligation and a
security interest in specific Goods, a security interest in specific Goods and
Software used in the Goods, or a lease of specific Goods.
 
"Collateral" means all (a) Accounts, (b) Accessions, (c) Chattel Paper,
(d) Commercial Tort Claims, including but not limited to the specific Commercial
Tort Claims described on Schedule 7, (e) Commodity Accounts, (f) Commodity
Contracts, (g) Deposit Accounts, (h) Documents, (i) Equipment, (j) Financial
Assets, (k) General Intangibles, (l) Goods, (m) Intellectual Property,
(n) Instruments, (o) Inventory, (p) Investment Property, (q) Letters of Credit,
(r) Letter-of-Credit Rights, (s) Payment Intangibles, (t) Permits,
(u) Securities, (v) Securities Accounts, (w) Security Entitlements,
(x) Software, (y) supporting obligations, (z) cash and cash accounts,
(aa) Proceeds, (ab) products of Collateral, (ac) Collateral Records,
(ad) Insurance, (ae) Money, and (af) Pledged Equity Interests, provided that
"Collateral" does not include any fixtures or real property or any property or
assets subject to a Lien permitted by clause (f) of the definition of "Permitted
Liens" in the Credit Agreement.
 
"Collateral Records" shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.
 
"Commercial Tort Claim" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a commercial tort claim (as defined in the UCC), and (whether or not included
in such definition), all claims arising in tort with respect to which the
claimant (a) is an organization, or (b) an individual and the claim (i) arose in
the course of the claimant's business or profession, and (ii) does not include
damages arising out of personal injury to or the death of an individual.
 
"Commodity Account" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a commodity account (as defined in the UCC), and (whether or not included in
such definition), an account maintained by a Commodity Intermediary in which a
Commodity Contract is carried for a Commodity Customer.
 
 
2

--------------------------------------------------------------------------------

 
 
"Commodity Contract" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a commodity futures contract, an option on a commodity futures contract, a
commodity option, or any other contract if the contract or option is (a) traded
on or subject to the rules of a board of trade that has been designated as a
contract market for such a contract pursuant to the federal commodities Laws, or
(b) traded on a foreign commodity board of trade, exchange, or market, and is
carried on the books of a Commodity Intermediary for a Commodity Customer.
 
"Commodity Customer" means a Person for whom a Commodity Intermediary carries a
Commodity Contract on its books.
 
"Commodity Intermediary" means (a) a Person that is registered as a futures
commission merchant under the federal commodities Laws or (b) a Person that in
the ordinary course of its business provides clearance or settlement services
for a board of trade that has been designated as a contract market pursuant to
federal commodities Laws.
 
"Copyright License" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to any written agreement, now or hereafter in effect, granting any right to any
third party under any Copyright now or hereafter owned by each such Grantor or
which each such Grantor otherwise has the right to license, or granting any
right to each such Grantor under any Copyright now or hereafter owned by any
third party, and all rights of each such Grantor under any such agreement.
 
"Copyrights" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all copyright rights in any work subject to the copyright Laws of any
Governmental Authority, whether as author, assignee, transferee, or otherwise
set forth on Schedule 5(d), (b) all registrations and applications for
registration of any such copyright in any Governmental Authority, including
registrations, recordings, supplemental registrations, and pending applications
for registration in any jurisdiction, and (c) all rights to use and/or sell any
of the foregoing.
 
"Deposit Account" means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
deposit account (as defined in the UCC), and (whether or not included in such
definition), a demand, time, savings, passbook, or similar account maintained at
a bank (as defined in the UCC).
 
"Document" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to a
document (as defined in the UCC), and (whether or not included in such
definition), a document of title, bill of lading, dock warrant, dock receipt,
warehouse receipt, or order for the delivery of Goods.
 
"Electronic Chattel Paper" means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to electronic chattel paper (as defined in the UCC), and (whether or not
included in such definition), chattel paper evidenced by a Record or Records
consisting of information stored in electronic medium.
 
"Entitlement Holder" means a Person identified in the records of a Securities
Intermediary as the Person having a Security Entitlement against the Securities
Intermediary. If a Person acquires a Security Entitlement by virtue of
Section 8.501(b)(2) or (3) of the UCC, such Person is the Entitlement Holder.
 
 
3

--------------------------------------------------------------------------------

 
 
"Equipment" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
equipment (as defined in the UCC), and (whether or not included in such
definition), all Goods other than Inventory, farm products or consumer goods,
and all improvements, accessions, or appurtenances thereto.
 
"Financial Asset" means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
financial asset (as defined in the UCC), and (whether or not included in such
definition), (a) a Security, (b) an obligation of a Person or a share,
participation or other interest in a Person or in property or an enterprise of a
Person, that is, or is of a type, dealt in or traded on financial markets or
that is recognized in any area in which it is issued or dealt in as a medium for
investment, or (c) any property that is held by a Securities Intermediary for
another Person in a Securities Account if the Securities Intermediary has
expressly agreed with the other Person that the property is to be treated as a
financial asset under Chapter 8 of the UCC. As the context requires, "Financial
Asset" means either the interest itself or the means by which a Person's claim
to it is evidenced, including a certificated or uncertificated Security, a
certificate representing a Security, or a Security Entitlement.
 
"General Intangible" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a general intangible (as defined in the UCC), and (whether or not included in
such definition) all other personal property, including things in action, other
than Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Goods, Instruments, Investment Property, Letter-of-Credit Rights,
Letters of Credit, Money, and oil, gas or other minerals before extraction.
 
"Goods" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to goods
(as defined in the UCC).
 
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.
 
"Instrument" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to an
instrument (as defined in the UCC), and (whether or not included in such
definition), a negotiable instrument or any other writing that evidences a right
to the payment of a monetary obligation, is not itself a security agreement or
lease, and is of a type that in ordinary course of business is transferred by
delivery with any necessary indorsement or assignment.
 
"Insurance" shall mean all right, title and interest to insurance policies
covering any or all of the Collateral (regardless of whether the Administrative
Agent is the loss payee thereof).
 
 
4

--------------------------------------------------------------------------------

 
 
"Intellectual Property" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to all Patents, Copyrights, Licenses, Trademarks, Trade Secrets, confidential or
proprietary technical and business information, know-how, show-how or other data
or information, Software and databases and all embodiments or fixations thereof
and related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.
 
"Inventory" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
inventory (as defined in the UCC), and (whether or not included in such
definition), Goods (other than farm products) that (a) are leased by such
Grantor as lessor, (b) are held by such Grantor for sale or lease or to be
furnished under a contract of service, (c) are furnished by such Grantor under a
contract of service, or (d) consist of raw materials, work in process, or
materials used or consumed in a business, including packaging materials, scrap
material, manufacturing supplies and spare parts, and all such Goods that have
been returned to or repossessed by or on behalf of such Grantor.
 
"Investment Property" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to investment property (as defined in the UCC), and (whether or not included in
such definition), a Security (whether certificated or uncertificated), a
Security Entitlement, a Securities Account, and Pledged Debt.
 
"Letter of Credit" means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
letter of credit (as defined in the UCC).
 
"Letter-of-Credit Right" means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to a letter-of-credit right (as defined in the UCC), and (whether or not
included in such definition), a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.
 
"License" means any Patent License, Trademark License, Copyright License, or
other similar license or sublicense.
 
"Money" shall mean "money" as defined in the UCC.
 
"Patent License" means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
any written agreement, now or hereafter in effect, granting to any third party
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by each such Grantor or which each such Grantor otherwise has the right to
license, is in existence, or granting to each such Grantor any right to make,
use or sell any invention on which a Patent, now or hereafter owned by any third
party, is in existence, and all rights of each such Grantor under any such
agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
"Patents" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all letters patent of any Governmental Authority set forth on Schedule 5(b),
all registrations and recordings thereof, and all applications for letters
patent of any Governmental Authority set forth on Schedule 5(c), and (b) all
reissues, continuations, divisions, continuations-in-part, renewals, or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.
 
"Payment Intangible" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a payment intangible (as defined in the UCC), and (whether or not included in
such definition), a General Intangible under which the Account Debtor's
principal obligation is a monetary obligation.
 
"Permit" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to any
authorization, consent, approval, permit, license or exemption of or from a
Governmental Authority, together with any registration or filing with, or report
or notice to, any such Governmental Authority as part of such authorization,
consent, approval, permit, license or exemption.
 
"Pledged Debt" shall mean all indebtedness owed to such Grantor, the instruments
evidencing such indebtedness, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.
 
"Pledged Equity Interests" shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests, provided, however,
notwithstanding anything herein to the contrary, the amount of pledged equity
interests of any Foreign Subsidiary pledged by any Grantor shall be limited to
66% of the issued and outstanding equity interests of such Foreign Subsidiary
owned directly by such Grantor.
 
"Pledged LLC Interests" shall mean, with respect to each Grantor, all interests
of such Grantor in any limited liability company and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any Securities Intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests, provided, however, notwithstanding anything
herein to the contrary, the amount of pledged limited liability company
interests of any Foreign Subsidiary pledged by any Grantor shall be limited to
66% of the issued and outstanding limited liability company interests of such
Foreign Subsidiary owned directly by such Grantor.
 
"Pledged Partnership Interests" shall mean, with respect to each Grantor, all
interests of such Grantor in any general partnership, limited partnership,
limited liability partnership or other partnership and the certificates, if any,
representing such partnership interests and any interest of such Grantor on the
books and records of such partnership or on the books and records of any
Securities Intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests, provided, however, notwithstanding anything herein to the contrary,
the amount of pledged general partnership, limited partnership, limited
liability partnership or other partnership interests of any Foreign Subsidiary
pledged by any Grantor shall be limited to 66% of the issued and outstanding
general partnership, limited partnership, limited liability partnership or other
partnership interests of such Foreign Subsidiary owned directly by such Grantor.
 
 
6

--------------------------------------------------------------------------------

 
 
"Pledged Stock" shall mean, with respect to each Grantor, all shares of capital
stock owned by such Grantor and the certificates, if any, representing such
shares and any interest of such Grantor on the books of the issuer of such
shares or on the books of any Securities Intermediary pertaining to such shares,
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares, provided, however, notwithstanding anything herein to the contrary, the
amount of pledged capital stock of any Foreign Subsidiary pledged by any Grantor
shall be limited to 66% of the issued and outstanding capital stock of such
Foreign Subsidiary owned directly by such Grantor.
 
"Pledged Trust Interests" shall mean, with respect to each Grantor, all
interests of such Grantor in a business trust or other trust and the
certificates, if any, representing such trust interests and any interest of such
Grantor on the books and records of such trust or on the books and records of
any Securities Intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests.
 
"Proceeds" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
proceeds (as defined in the UCC) of Collateral, and (whether or not included in
such definition), (a) whatever is acquired upon the sale, lease, license,
exchange, or other disposition of the Collateral, (b) whatever is collected on,
or distributed on account of, the Collateral, (c) rights arising out of the
Collateral, (d) claims arising out of the loss, nonconformity, or interference
with the use of, defects or infringement of rights in, or damage to the
Collateral, (e) insurance payable by reason of the loss or nonconformity of,
defects or infringement of rights in, or damage to the Collateral, and (f) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.
 
"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
"Release Date" means the date on which all of the conditions set forth in
Section 9.10(a)(i) of the Credit Agreement have been satisfied.
 
"Secured Party" has the meaning given to such term in the Credit Agreement.
 
"Secured Obligations" has the meaning given to such term in the Credit
Agreement.
 
"Securities Account" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to an account to which a Financial Asset is or may be credited in accordance
with an agreement under which the Person maintaining the account undertakes to
treat the Person for whom the account is maintained as entitled to exercise
rights that comprise the Financial Asset.
 
 
7

--------------------------------------------------------------------------------

 
 
“Securities Collateral” has the meaning specified in Section 4.5.
 
"Securities Intermediary" means (a) a clearing corporation, or (b) a Person,
including a bank or broker, that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity.
 
"Security" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to any
obligation of an issuer or any share, participation or other interest in an
issuer or in property or an enterprise of an issuer which (a) is represented by
a certificate representing a security in bearer or registered form, or the
transfer of which may be registered upon books maintained for that purpose by or
on behalf of the issuer, (b) is one of a class or series or by its terms is
divisible into a class or series of shares, participations, interests or
obligations, and (c)(i) is, or is of a type, dealt with or traded on securities
exchanges or securities markets or (ii) is a medium for investment and by its
terms expressly provides that it is a security governed by Chapter 8 of the UCC.
 
"Security Entitlements" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to the rights and property interests as and of an Entitlement Holder with
respect to a Financial Asset.
 
"Software" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
software (as defined in the UCC), and (whether or not included in such
definition), a computer program (including both source and object code) and any
supporting information provided in connection with a transaction relating to the
program.
 
"Tangible Chattel Paper" means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to tangible chattel paper (as defined in the UCC), and (whether or not
included in such definition), chattel paper evidenced by a Record or Records
consisting of information that is inscribed on a tangible medium.
 
"Trade Secrets" means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
all trade secrets, know-how, inventions, processes, methods, information, data,
plans, blueprints, specifications, designs, drawings, engineering reports, test
reports, materials standards, processing standards and performance standards,
and all Software directly related thereto, and all Licenses or other agreements
to which such Grantor is a party with respect to any of the foregoing.
 
"Trademark License" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to any written agreement, now or hereafter in effect, granting to any third
party any right to use any Trademark now or hereafter owned by such Grantor or
which such Grantor otherwise has the right to license, or granting to such
Grantor any right to use any Trademark now or hereafter owned by any third
party, and all rights of such Grantor under any such agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
"Trademarks" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, all registrations and recordings thereof set forth on Schedule 5(a), and
all registration and recording applications filed with any Governmental
Authority in connection therewith, and all extensions or renewals thereof,
(b) all goodwill associated therewith or symbolized thereby, (c) all other
assets, rights and interests that uniquely reflect or embody such goodwill,
(d) all rights to use and/or sell any of the foregoing, and (e) the portion of
the business to which each trademark pertains.
 
"UCC" means Chapters 8 and 9 of the Uniform Commercial Code as in effect from
time to time in the State of Texas.
 
1.2. Other Definitional Provisions. Capitalized terms not otherwise defined
herein have the meaning specified in the Credit Agreement, and, to the extent of
any conflict, terms as defined in the Credit Agreement shall control (provided,
that a more expansive or explanatory definition shall not be deemed a conflict).
 
1.3. Construction. Unless otherwise expressly provided in this Agreement or the
context requires otherwise, (a) the singular shall include the plural, and vice
versa, (b) words of a gender include the other genders, (c) monetary references
are to Dollars, (d) time references are to Dallas time, (e) references to
"Articles," "Sections," "Exhibits," and "Schedules" are to the Articles,
Sections, Exhibits, and Schedules of and to this Agreement, (f) headings used in
this Agreement are for convenience only and shall not be used in connection with
the interpretation of any provision hereof, (g) references to any Person include
that Person's heirs, personal representatives, successors, trustees, receivers,
and permitted assigns, that Person as a debtor-in possession, and any receiver,
trustee, liquidator, conservator, custodian, or similar party appointed for such
Person or all or substantially all of its assets, (h) references to any Law
include every amendment or restatement to it, rule and regulation adopted under
it, and successor or replacement for it, (i) references to a particular Loan
Document include each amendment or restatement to it made in accordance with the
Credit Agreement and such Loan Document, and (j) the inclusion of Proceeds in
the definition of "Collateral" shall not be deemed a consent by the Secured
Parties to any sale or other disposition of any Collateral not otherwise
specifically permitted by the terms of the Credit Agreement or this Agreement.
This Agreement is a Loan Document.
 
ARTICLE II
 
GRANT OF SECURITY INTEREST
 
2.1. Assignment and Grant of Security Interest. As security for the payment and
performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby assigns to, and pledges and grants to Administrative Agent, for
its benefit and the ratable benefit of the other Secured Parties:
 
 
9

--------------------------------------------------------------------------------

 
 
(a) a security interest in the entire right, title, and interest of Grantor in
and to all Collateral of each such Grantor, whether now or hereafter existing,
owned, arising or acquired (provided, the amount of Equity Interests of any
Foreign Subsidiary pledged by such Grantor hereunder shall be limited to 66% of
the issued and outstanding Equity Interests of such Foreign Subsidiary directly
owned by such Grantor); and
 
(b) an irrevocable royalty-free right and license to use, upon the occurrence
and during continuance of an Event of Default, the Intellectual Property of such
Grantor worldwide in order to enable Administrative Agent to exercise its rights
and remedies with respect to the Collateral as Administrative Agent reasonably
deems necessary or appropriate.
 
The Collateral shall not include any agreement, license or permit which by Law
or its terms validly prohibits the granting of a security interest therein
unless a consent to the security interest and pledge hereunder has been
obtained; provided that the foregoing limitation shall not affect, limit,
restrict, or impair the grant by each Grantor of a security interest pursuant to
this Agreement in any such Collateral to the extent that an otherwise applicable
prohibition on such grant is rendered ineffective by the UCC or other applicable
Law. Collateral shall not include any general intangibles to the extent the
grant by such Grantor of a security interest pursuant to this Agreement in such
general intangibles is expressly prohibited or restricted, unless such
prohibition or restriction is rendered ineffective pursuant to Section 9.408 of
the UCC, provided that the foregoing limitation shall not affect, limit,
restrict or impair the grant by such Grantor of a security interest pursuant to
this Agreement in any money or other amounts due or sums due in respect of such
general intangible under Section 9.408 of the UCC.
 
2.2. Grantor Remains Liable. Anything herein to the contrary notwithstanding,
(a) each Grantor shall remain liable under the contracts and agreements included
in such Grantor’s Collateral to the extent set forth therein to perform all of
its duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by any Secured Party of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in such Grantor’s
Collateral, and (c) no Secured Party shall have any obligation or liability
under the contracts and agreements included in such Grantor’s Collateral by
reason of this Agreement, nor shall any Secured Party be obligated to perform
any of the obligations or duties of any Grantor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder.
 
2.3. Delivery of Pledged Equity Interests. All certificates or Instruments
constituting or evidencing the Pledged Equity Interests shall be delivered to
and held by or on behalf of Administrative Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by undated and
duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to Administrative Agent. If an Event of
Default exists, Administrative Agent has the right, without notice to any
Grantor, to register in the name of Administrative Agent or any of its nominees
any or all of such Collateral. In addition, Administrative Agent has the right
at any time, with the consent of the Borrower prior to an Event of Default, to
exchange certificates or instruments representing or evidencing Pledged Equity
Interests for certificates or instruments of smaller or larger denominations.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.1. Representations and Warranties. Each Grantor represents and warrants to
each Secured Party with respect to itself and the Collateral owned by it that:
 
(a) This Agreement and the grant of the security interest pursuant to this
Agreement in the Collateral create a valid first priority security interest
(other than such Collateral that would require the execution of a control
agreement or would require that the Administrative Agent takes possession of for
such first priority security interest) in favor of the Administrative Agent for
the ratable benefit of the Secured Parties in the Collateral (subject to
Permitted Liens), securing the payment and performance of the Secured
Obligations, and all filings and other actions necessary to perfect and protect
such security interest and such priority have been duly taken (or will be taken
upon each Grantor obtaining rights in Collateral after the date hereof) and,
upon the filing of a UCC-1 financing statements for such Grantor, in the form
agreed to by such Grantor with the Administrative Agent on or prior to the
Closing Date, and in the filing offices listed on Schedule 1, Section (g), and
delivery to and continuing possession by the Administrative Agent of all
certificates evidencing the Pledged Equity Interests (together with executed
stock powers), all filings and other actions necessary to perfect and protect
such security interest and such priority (subject to execution of a control
agreement or possession by the Administrative Agent) have been duly taken (or
will be taken upon any Grantor obtaining rights in Collateral after the date
hereof), subject, however, with respect to Proceeds, to the provisions of
Section 9.315 of the UCC.
 
(b) Each Grantor has good and indefeasible title to, or a valid leasehold
interest in, all of the Collateral free and clear of any Lien, except for
Permitted Liens. No Grantor has granted a currently effective security interest
or other Lien in or made a currently effective assignment of any of the
Collateral (except for Permitted Liens). No Grantor has entered into nor is it
or any of its property subject to any agreement limiting the ability of such
Grantor to grant a Lien in any Collateral of such Grantor, or the ability of
such Grantor to agree to grant or not grant a Lien in any property of such
Grantor (in each case, except as permitted by the Credit Agreement). None of the
Collateral is consigned Goods or subject to any agreement of repurchase, except
in the ordinary course of business, nor is any Collateral subject to any
dispute, defense, or counterclaim. No effective financing statement or other
similar document used to perfect and preserve a security interest or other Lien
under the Laws of any jurisdiction covering all or any part of the Collateral is
on file in any recording office, except such as may have been filed (i) pursuant
to this Agreement or other Loan Document, or (ii) relating to Permitted Liens.
Except as permitted under the Credit Agreement, no Grantor has made any
presently effective sale of any interest in any of its Accounts (other than past
due or doubtful Accounts assigned to third parties for collection), Chattel
Paper, promissory notes, or Payment Intangibles, or consigned any of its
Inventory.
 
 
11

--------------------------------------------------------------------------------

 
 
(c) All of the Pledged Equity Interests have been duly and validly issued, and
the Pledged Stock is fully paid and nonassessable. All of the Pledged Equity
Interests consisting of certificated securities have been delivered to the
Administrative Agent. Other than Pledged Partnership Interests, Pledged LLC
Interests and Pledged Trust Interests constituting General Intangibles, there
are no Pledged Equity Interests other than those represented by certificated
securities in the possession of the Administrative Agent. There are no
restrictions in any Organization Document governing any Pledged Equity Interest
or any other document related thereto which would limit or restrict (i) the
grant of a Lien in the Pledged Equity Interests, (ii) the perfection of such
Lien or (iii) the exercise of remedies in respect of such perfected Lien in the
Pledged Equity Interests as contemplated by this Agreement that have not been
waived. Upon the exercise of remedies in respect of Pledged Partnership
Interests, Pledged LLC Interests and Pledged Trust Interests, a transferee or
assignee of a partnership interest, a membership interest, or a trust interest,
as the case may be, of such partnership, limited liability company or trust, as
the case may be, shall become a partner, member, trustee, beneficiary or
settlor, as the case may be, of such partnership, limited liability company or
trust, as the case may be, entitled to participate in the management thereof to
the extent such partnership, membership or trust interest would otherwise permit
such transferee or assignee to participate in management, and, upon the transfer
of the entire interest of such Grantor, such Grantor ceases to be a partner,
member, trustee, beneficiary or settlor, as the case may be.
 
(d) Schedule 1 states the exact name of each Grantor, as such name appears in
its currently effective organizational documents as filed with the appropriate
authority of the jurisdiction of each Grantor's organization. Schedule 1,
Section (a) states the jurisdiction of organization of each Guarantor.
Schedule 1, Section (b) sets forth the type of entity and each other name each
Grantor has had in the past two years, together with the date of the relevant
change. Except as set forth in Schedule 1, Section (c), each Grantor has not
changed its identity or type of entity in any way within the past two years.
Changes in identity or type of entity include mergers, consolidations,
conversions, and any change in the form, nature, or jurisdiction of
organization. Schedules 1 and 2 contain the information required by this Section
as to each acquiree or constituent party to a merger, consolidation, or
conversion within the preceding two years. Schedule 1, Section (d) states all
other names (including trade, assumed, and similar names) used by each Grantor
or any of its divisions or other business units at any time during the past two
years. Schedule 1, Section (e) states the Federal Taxpayer Identification Number
of each Grantor. Schedule 1, Section (f) states the corporate or other
organizational number of each Grantor.
 
(e) As of the Closing Date, the chief executive office of each Grantor is
located at the address stated on Schedule 2, Section (a) and Schedule 2,
Section (b) states all locations where each Grantor maintains any books or
records relating to all Accounts (with each location at which Chattel Paper, if
any, is kept being indicated by an "*"). As of the Closing Date, Schedule 2,
Section (c) states all locations where each Grantor maintains any Equipment or
Inventory. As of the Closing Date, Schedule 2, Section (d) states all the places
of business of each Grantor or other locations of material Collateral not
identified in Schedule 2, Sections 2(a), (b), or (c). As of the Closing Date,
Schedule 2, Section (e) states the names and addresses of all Persons other than
each Grantor who have possession of any of the Collateral of each such Grantor,
other than Equipment temporarily out of service or out of repair and Inventory
in the hands of third party processors, transporters or storage providers.
 
 
12

--------------------------------------------------------------------------------

 
 
(f) As of the Closing Date, all Accounts have been originated by each Grantor
and all Inventory has been acquired by each Grantor in the ordinary course of
business.
 
(g) As of the Closing Date, each Grantor has exclusive possession and control of
the Equipment and Inventory pledged by it hereunder, other than Equipment
temporarily out of service or out for repair and Inventory in the hands of third
party processors, transporters or storage providers.
 
(h) As of the Closing Date, Schedule 3 is a complete and correct list of all the
issued and outstanding stock, partnership interests, limited liability company
membership interests, or other equity interest owned by each Grantor and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests. Also set forth on Schedule 3 is each equity
investment of each Grantor that represents 50% or less of the equity of the
entity in which such investment was made as of the Closing Date.
 
(i) As of the Closing Date, Schedule 4 is a complete and correct list of each
promissory note and other instrument evidencing indebtedness owed to and held by
each Grantor (excluding all intercompany notes and other instruments between
each Grantor and each Subsidiary, and each Subsidiary and each other
Subsidiary).
 
(j) As of the Closing Date, Schedule 5(a) is a complete and correct list of each
material Trademark registration and material Trademark application in which each
Grantor has any interest (whether as owner, licensee, or otherwise), including
the name of the registered owner and the nature of each Grantor’s interest if
not owned by the Grantor, the registered or applied for Trademark, the Trademark
application serial and/or registration number, the date of the Trademark
application and/or registration, and the country or state registering the
Trademark or with which the Trademark application was filed.
 
(k) As of the Closing Date, Schedule 5(b) is a complete and correct list of each
material Patent in which each Grantor has any interest (either as owner or
licensee), including the name of the registered owner and the nature of
Grantor's interest if not owned by Grantor, the Patent number, the date of
Patent issuance, and the country issuing the Patent.
 
(l) As of the Closing Date, Schedule 5(c) is a complete and correct list of each
material Patent application in which each Grantor has any interest (either as
owner or licensee), including the name of the Person applying to be the
registered owner and the nature of each Grantor's interest if not owned by the
Grantor, the Patent application number, the date of Patent application filing,
and the country with which the Patent application was filed.
 
 
13

--------------------------------------------------------------------------------

 
 
(m) As of the Closing Date, Schedule 5(d) is a complete and correct list of each
material Copyright (including the related registration and Copyright
application, if any) in which each Grantor has any interest (either as owner or
licensee), including the name of the registered owner and the nature of
Grantor’s interest if the Grantor is not the owner, the title of the work which
is the subject of the registered or applied for Copyright, the date of Copyright
issuance, the registration number (if applicable) and the country issuing the
Copyright or with which the Copyright application was filed.
 
(n) As of the Closing Date, Schedule 5(e) is a complete and correct list of all
allegations of use under Section 1(c) or 1(d) of the Trademark Act (15 U.S.C.
§1051, et seq.) filed by each Grantor.
 
(o) As of the Closing Date, Schedule 6 is a complete and correct list of all
material Software (other than non-custom generally available Software) in which
each Grantor has any interest (either as owner or licensee), including the name
of the licensor and the escrow agent under the applicable Software escrow
agreement (if any).
 
(p) As of the Closing Date, Schedule 7 is a complete and correct list of all
pending Commercial Tort Claims in which each Grantor has any interest, including
the complete case name or style, the case number, and the court or other
tribunal in which the case is pending.
 
(q) As of the Closing Date, except as set forth on Schedule 8, no consent of any
other Person and no authorization, approval or other action by, and no notice to
or filing with, any Governmental Authority is required (i) for the pledge by
each Grantor of the Collateral pledged by it hereunder, for the grant by each
Grantor of the security interest granted hereby, or for the execution, delivery,
or performance of this Agreement by each Grantor, (ii) for the perfection or
maintenance of the pledge, assignment, and security interest created hereby
(including the first priority nature of such pledge, assignment, and security
interest) as contemplated herein or (iii) for the enforcement of remedies by the
Administrative Agent or any other Secured Parties.
 
(r) As of the Closing Date, Schedule 9 is a complete and correct list of all
insurance policies covering losses with respect to Collateral for which each
Grantor is a named insured.
 
ARTICLE IV
 
COVENANTS
 
4.1. Further Assurances.
 
(a) Each Grantor will, from time to time and at each Grantor's expense, promptly
execute and deliver such financing or continuation statements, or amendments
thereto and such patent or trademark filings and promptly deliver such
certificated securities, as may be necessary, or as Administrative Agent may
request, in order to perfect and preserve the pledge, assignment, and security
interest granted or purported to be granted hereby, and take all further action
in connection with the filing of such financing or continuation statements or
amendments thereto and such patent or trademark office filings that
Administrative Agent may reasonably request, in order to perfect and protect any
pledge, assignment, or security interest granted or purported to be granted
hereby, and the priority thereof, or to enable Administrative Agent to exercise
and enforce Administrative Agent's and other Secured Parties' rights and
remedies hereunder with respect to any Collateral.
 
 
14

--------------------------------------------------------------------------------

 
 
(b) In addition to such other information as shall be specifically provided for
herein, each Grantor shall furnish to Administrative Agent such other
information with respect to the Collateral as Administrative Agent may
reasonably request.
 
(c) Each Grantor authorizes Administrative Agent to file one or more financing
or continuation statements and amendments thereto and any patent and trademark
filings, relating to all or any part of the Collateral without the
authentication of any Grantor where permitted by Law. A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by Law. Each Grantor ratifies its execution and delivery of, and
the filing of, any financing statement describing any of the Collateral which
was filed prior to the date of this Agreement.
 
(d) Each Grantor will not, and will not permit any Person to, revise, modify,
amend, or restate the Organization Documents of any Person the Equity Interests
in which is Pledged Equity Interests in a manner that adversely affects the
security interest of the Administrative Agent therein except as permitted by the
Credit Agreement, or terminate, cancel, or dissolve any such Person except as
permitted by the Credit Agreement.
 
(e) Each Grantor shall cooperate to determine what may or shall be required to
satisfy the Laws throughout the world with respect to the recordation and
validation of the license of Intellectual Property, or otherwise to render this
Agreement and the Intellectual Property effective, and shall execute all
documents which Administrative Agent reasonably determines to be necessary or
desirable to implement this subsection, including registered user statements or
other documents suitable for filing with the appropriate Governmental
Authorities.
 
4.2. Place of Perfection; Records; Collection of Accounts, Chattel Paper and
Instruments.
 
(a) No Grantor shall change the jurisdiction of its organization from the
jurisdiction specified in Schedule 1, Section (a), its type of entity from the
type of entity specified in Schedule 1, Section (b), or its name from the name
specified in Schedule 1, unless the appropriate Grantor has delivered to
Administrative Agent 30 days prior written notice and taken such actions as
Administrative Agent may reasonably require with respect to such change. Each
Grantor shall keep its chief executive office at the address specified in
Schedule 2, Section (a), and the office where it keeps its records concerning
the Accounts, and the originals of all Chattel Paper and Instruments, at the
address specified in Schedule 2, Section (b), unless the appropriate Grantor has
delivered to Administrative Agent 30 days prior written notice and taken such
actions as Administrative Agent may reasonably require with respect to such
change. Each Grantor will hold and preserve such records and Chattel Paper and
Instruments and will permit representatives of Administrative Agent at any time
during normal business hours to inspect and make abstracts from and copies of
such records and Chattel Paper and Instruments.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) Except as otherwise provided in this Section 4.2(b), each Grantor shall
continue to collect, at its own expense, all amounts due or to become due each
Grantor under the Accounts, Chattel Paper, and Instruments. In connection with
such collections, each Grantor may take (and, at Administrative Agent's
direction, shall take) such action as each such Grantor or Administrative Agent
may deem necessary or advisable to enforce collection of the Accounts, Chattel
Paper, and Instruments; provided, however, that Administrative Agent shall have
the right, if an Event of Default exists and is continuing, without notice to
any Grantor, to notify the Account Debtors or obligors under any Accounts,
Chattel Paper, and Instruments of the assignment of such Accounts, Chattel
Paper, and Instruments to Administrative Agent and to direct such Account
Debtors or obligors to make payment of all amounts due or to become due to each
Grantor thereunder directly to Administrative Agent and, at the expense of each
Grantor, to enforce collection of any such Accounts, Chattel Paper, and
Instruments, and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as each Grantor might have done or as
Administrative Agent deems appropriate. If any Event of Default has occurred and
is continuing and upon notice to the Borrower and the applicable Grantor, all
amounts and proceeds (including Instruments) received by each Grantor in respect
of the Accounts, Chattel Paper, and Instruments shall be received in trust for
the benefit of Administrative Agent hereunder, shall be segregated from other
funds and property of each Grantor and shall be forthwith paid or delivered over
to Administrative Agent in the same form as so received (with any necessary
indorsement) to be held as cash collateral, thereafter to be applied as provided
in the Credit Agreement. Each Grantor shall not adjust, settle, or compromise
the amount or payment of any Account, Chattel Paper, or Instrument, release
wholly or partly any Account Debtor or obligor thereof, or allow any credit or
discount thereon, except in the ordinary course of business. If any Collateral
shall be or be evidenced by a promissory note or other Instrument or be Tangible
Chattel Paper, and is, in each case, in the original amount of $1,500,000 or
greater, the applicable Grantor shall deliver to Administrative Agent such note,
Instrument or Tangible Chattel Paper duly endorsed (whether by allonge or
otherwise) and accompanied by duly executed instruments of transfer or
assignment, all in form and substance satisfactory to Administrative Agent;
provided, however, during the existence of an Event of Default, Grantors shall
deliver, promptly upon request therefor, to Administrative Agent all Collateral
evidenced by a promissory note, Instrument or Chattel Paper, duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to Administrative Agent.
 
 
16

--------------------------------------------------------------------------------

 
 
4.3. Patents, Trademarks, and Copyrights. 
 
(a) Each Grantor shall ensure that an acknowledgment (approved in form and
substance by Administrative Agent) containing a description of all Collateral
consisting of material Patents, Trademarks or Copyrights shall have been
received and recorded by the United States Patent and Trademark Office within
one month after the execution of this Agreement with respect to United States
Patents and Trademarks and by the United States Copyright Office within one
month after the execution of this Agreement with respect to United States
registered Copyrights pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C.
§ 205, and otherwise as may be required by Administrative Agent pursuant to the
Laws of any other necessary jurisdiction to the extent that the revenue
generated and/or received by the Grantors in any foreign jurisdiction during any
year exceeds $100,000, to protect the validity of and to establish a legal,
valid, and perfected security interest in favor of Administrative Agent in
respect of all Collateral consisting of material Patents, Trademarks, and
Copyrights in which a security interest may be perfected by filing, recording,
or registration in the United States and its territories and possessions, or in
such other jurisdictions as may be required by Administrative Agent, and no
further or subsequent filing, refiling, recording, rerecording, registration, or
reregistration is necessary (other than such actions as are necessary to perfect
the security interest with respect to any Collateral consisting of material
Patents, Trademarks, and Copyrights (or registration or application for
registration thereof) acquired or developed after the date hereof).
 
(b) No Grantor (either itself or through licensees or sublicensees) will do any
act, or omit to do any act, whereby any material Patent may become invalidated
or dedicated to the public, and shall continue to mark any products covered by a
material Patent with the relevant patent number as necessary and sufficient to
establish and preserve its maximum rights under Applicable Laws.
 
(c) Each Grantor (either itself or through licensees or sublicensees) will, for
each material registered Trademark, (i) maintain such Trademark in full force
free from any claim of abandonment or invalidity for non-use; (ii) maintain the
quality of products and services offered under such Trademark, (iii) display
such Trademark with notice of United States federal or foreign registration to
the extent necessary and sufficient to establish and preserve its maximum rights
under Applicable Law, and (iv) not use or permit the use of such Trademark in
violation of any third party rights.
 
(d) Each Grantor (either itself or through licensees or sublicensees) will, for
each work covered by a material Copyright, continue to publish, reproduce,
display, adopt, and distribute the work with appropriate copyright notice as
necessary and sufficient to establish and preserve its maximum rights under
Applicable Laws.
 
(e) Each Grantor shall notify Administrative Agent immediately if it knows that
any material Patent, Trademark, or Copyright may become abandoned, lost, or
dedicated to the public, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, United States
Copyright Office, or any Governmental Authority in any jurisdiction) regarding
Grantor's ownership of any material Patent, Trademark, or Copyright, its right
to register the same, or to keep and maintain the same.
 
 
17

--------------------------------------------------------------------------------

 
 
(f) In no event shall any Grantor, either itself or through any agent, employee,
licensee, or designee, file an application for any material Patent, Trademark,
or Copyright (or for the registration of any Trademark or Copyright) with the
United States Patent and Trademark Office, United States Copyright Office, or
any Governmental Authority in any jurisdiction, unless it informs Administrative
Agent within 15 Business Days of such filing, and, upon request of
Administrative Agent, executes and delivers any and all agreements, instruments,
documents, and papers as Administrative Agent may request to evidence
Administrative Agent's and Secured Parties' security interest in such Patent,
Trademark, or Copyright, and each Grantor hereby appoints Administrative Agent
as its attorney-in-fact to execute and file such writings for the foregoing
purposes.
 
(g) Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office, or any Governmental Authority in any other
jurisdiction as may be required by Administrative Agent, to maintain and pursue
each application relating to the material Patents, Trademarks, and/or Copyrights
(and to obtain the relevant grant or registration), and to maintain each such
issued Patent and each registration of such Trademarks and Copyrights, including
timely filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if consistent with good
business judgment, to initiate opposition, interference, and cancellation
proceedings against third parties.
 
(h) If any Grantor has reason to believe that any Collateral consisting of a
material Patent, Trademark, or Copyright has been or is about to be infringed,
misappropriated, or diluted by a third party, each such Grantor promptly shall
notify Administrative Agent and shall, if consistent with good business
judgment, unless such Grantor shall reasonably determine that such Patent,
Trademark or Copyright is in no way material to the conduct of its business or
operations, promptly sue for infringement, misappropriation, or dilution and to
recover any and all damages for such infringement, misappropriation, or
dilution, and take such other actions as are appropriate under the circumstances
to protect such Collateral.
 
(i) If an Event of Default exists, each Grantor shall use its best efforts to
obtain all requisite consents or approvals by the licensor of each Copyright
License, Patent License, or Trademark License to effect the collateral
assignment of all of each Grantor's right, title, and interest thereunder to
Administrative Agent or its designee.
 
(j) In no event shall any Grantor acquire or purchase any patent, registered
trademark, or registered copyright which any Grantor, in its reasonable
discretion, determines is material to the business operations of such Grantor
unless it informs Administrative Agent within 15 Business Days of such purchase
or acquisition, and, upon request of Administrative Agent, executes and delivers
any and all agreements, instruments, documents, and papers as Administrative
Agent may reasonably request to evidence Administrative Agent's and Secured
Parties’ security interest in such purchased or acquired patent, registered
trademark, or registered copyright. Each Grantor hereby appoints Administrative
Agent as its attorney-in-fact to execute and file any evidence of Administrative
Agent’s security interest and Lien in any such patent, registered trademark, or
registered copyright (or for the application for any patent or registration of
any copyright) with the United States Patent and Trademark Office, United States
Copyright Office, or any Governmental Authority in any other jurisdiction as may
be reasonably required by Administrative Agent, in connection with such purchase
or acquisition of any such patent, registered trademark, or registered
copyright.
 
 
18

--------------------------------------------------------------------------------

 
 
(k) The parties acknowledge and agree that the Intellectual Property is the sole
and exclusive property of each applicable Grantor, subject to the terms and
conditions stated in this Agreement. Other than in connection with any security
interest in the Intellectual Property that any Grantor has granted to
Administrative Agent, or any rights and remedies of Secured Parties under
Applicable Law, neither Administrative Agent nor any other Secured Party shall
challenge any Grantor’s ownership of the Intellectual Property. Each Grantor
expressly retains all rights, prior to the occurrence of an Event of Default, to
license third parties to use the Intellectual Property for any purpose
whatsoever not in violation of the Loan Documents and which are not exclusive as
to prevent Administrative Agent from using any of the Intellectual Property.
 
(l) The license granted to Administrative Agent hereunder shall include the
right of Administrative Agent to grant sublicenses to others to use the
Intellectual Property if an Event of Default exists, and to enable such
sublicensees to exercise any rights and remedies of Secured Parties with respect
to the Collateral, as Administrative Agent reasonably deems necessary or
appropriate in the exercise of the rights and remedies of Secured Parties. In
any country where sublicenses are incapable of registration or where
registration of a sublicense will not satisfactorily protect the rights of
Grantor and Administrative Agent, Administrative Agent shall also have the right
to designate other parties as direct licensees of Grantor to use the
Intellectual Property if an Event of Default exists and to enable such direct
licensees to exercise any rights and remedies of Secured Parties as such
licensees reasonably deem necessary or appropriate and Grantor agrees to enter
into direct written licenses with the parties as designated on the same terms as
would be applicable to a sublicense, and any such direct license may, depending
on the relevant local requirements, be either (a) in lieu of a sublicense or
(b) supplemental to a sublicense. In either case, the parties hereto shall
cooperate to determine what shall be necessary or appropriate in the
circumstances. For each sublicense to a sublicensee and direct license to a
licensee, Grantor appoints Administrative Agent its agent for the purpose of
exercising quality control over the sublicensee. Grantor shall execute this
Agreement in any form, content and language suitable for recordation, notice
and/or registration in all available and appropriate agencies of foreign
countries as Administrative Agent may require.
 
(m) In connection with the assignment or other transfer (in whole or in part) of
its obligations to any other Person, Administrative Agent may assign the license
granted herein without Grantor’s consent and upon such assignment or transfer
such other Person shall thereupon become vested with all rights and benefits in
respect thereof granted to Administrative Agent under this Agreement (to the
extent of such assignment or transfer).
 
 
19

--------------------------------------------------------------------------------

 
 
(n) The parties hereto shall take reasonable action to preserve the
confidentiality of the Intellectual Property; provided, that Administrative
Agent shall not have any liability to any Person for any disclosure of the
Intellectual Property upon and after any realization upon Collateral.
 
(o) Notwithstanding any other provisions of this Agreement, nothing herein
obligates any Grantor to pursue registration or other protection of, and any
Grantor may abandon, relinquish, withdraw or release, any Intellectual Property
determined by such Grantor as not in any way material to the conduct of its
business or operations.
 
4.4. Rights to Dividends and Distributions. With respect to any certificates,
bonds, or other Instruments or Securities constituting a part of the Collateral,
Administrative Agent shall have authority if an Event of Default exists and is
continuing, either to have the same registered in Administrative Agent's name or
in the name of a nominee, and, with or without such registration, to demand of
the issuer thereof, and to receive and receipt for, any and all dividends
(including any stock or similar dividend or distribution) payable in respect
thereof, whether they be ordinary or extraordinary. Administrative Agent shall
send to the respective Grantor notice of Administrative Agent’s election to take
any action described in the preceding sentence; provided any failure of any
Grantor to receive any such notice shall not invalidate any action taken by
Administrative Agent or impair any of its rights. If any Grantor shall become
entitled to receive or shall receive any interest in or certificate (including,
without limitation, any interest in or certificate representing a dividend or a
distribution in connection with any reclassification, increase, or reduction of
capital, or issued in connection with any reorganization), or any option or
rights arising from or relating to any of the Collateral, whether as an addition
to, in substitution of, as a conversion of, or in exchange for any of the
Collateral, or otherwise, each Grantor agrees to accept the same as
Administrative Agent's agent and to hold the same in trust on behalf of and for
the benefit of Administrative Agent, and to deliver the same immediately to
Administrative Agent in the exact form received, with appropriate undated stock
or similar powers, duly executed in blank, to be held by Administrative Agent,
subject to the terms hereof, as Collateral. Unless an Event of Default exists,
each Grantor shall be entitled to receive all cash dividends and distributions
paid in respect of any of the Collateral (subject to the restrictions of any
other Loan Document). Administrative Agent shall be entitled to all dividends
and distributions, and to any sums paid upon or in respect of any Collateral,
upon the liquidation, dissolution, or reorganization of the issuer thereof
(except those constituting Dispositions permitted under the Credit Agreement)
which shall be paid to Administrative Agent to be held by it as additional
collateral security for and application to the Secured Obligations at the
discretion of Administrative Agent. All dividends paid or distributed in respect
of the Collateral which are received by any Grantor in violation of this
Agreement shall, until paid or delivered to Administrative Agent, be held by
each Grantor in trust as additional Collateral for the Secured Obligations.
 
4.5. Right of Administrative Agent to Notify Issuers. If an Event of Default
exists and is continuing and at such other times as Administrative Agent is
entitled to receive dividends and other property in respect of or consisting of
any Collateral which is or represents an equity or ownership interest in any
Person ("Securities Collateral"), Administrative Agent may notify issuers of the
Securities Collateral to make payments of all dividends and distributions
directly to Administrative Agent and Administrative Agent may take control of
all Proceeds of any Securities Collateral. Until Administrative Agent elects to
exercise such rights, if an Event of Default exists, each Grantor, as agent of
Administrative Agent, shall collect and segregate all dividends and other
amounts paid or distributed with respect to the Securities Collateral.
 
 
20

--------------------------------------------------------------------------------

 
 
4.6. Insurance. All policies of insurance required to be maintained pursuant to
Section 6.07 of the Credit Agreement insuring the Equipment and Inventory shall
be written for the benefit of Administrative Agent for itself and the other
Secured Parties and each Grantor, as their interests may appear, and shall
provide for at least thirty days' prior written notice of cancellation to
Administrative Agent. Upon reasonable request by Administrative Agent, each
Grantor shall promptly furnish to Administrative Agent evidence of such
insurance in form and content satisfactory to Administrative Agent. If any
Grantor fails to perform or observe any applicable covenants as to insurance,
Administrative Agent may at its option obtain insurance on only Secured Parties'
interest in the Equipment and Inventory, any premium thereby paid by
Administrative Agent to become part of the Secured Obligations, bear interest
prior to the existence of an Event of Default, at the then applicable Base Rate,
and during the existence of an Event of Default, at the lesser of (i) the
Highest Lawful Rate and (ii) the Default Rate. If Administrative Agent maintains
such substitute insurance, the premium for such insurance shall be due on demand
and payable by the applicable Grantor to Administrative Agent. Each Grantor
grants and appoints Administrative Agent its attorney-in-fact to, if an Event of
Default exists, endorse any check or draft that may be payable to each such
Grantor in order to collect any payments in respect of insurance, including any
refunds of unearned premiums in connection with any cancellation, adjustment, or
termination of any policy of insurance. Any such sums collected by
Administrative Agent shall be credited, except to the extent applied to the
purchase by Administrative Agent of similar insurance, to any amounts then owing
on the Secured Obligations in accordance with the Credit Agreement.
 
4.7. Transfers and Other Liens. No Grantor shall (a) Dispose of any of the
Collateral, except as permitted under the Credit Agreement and the other Loan
Documents, or (b) create or permit to exist any Lien upon or with respect to any
of the Collateral, except for Permitted Liens.
 
4.8. Administrative Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints Administrative Agent Grantor's attorney-in-fact, with full
authority in the place and stead of each Grantor and in the name of each Grantor
or otherwise to take any action and to execute any instrument which
Administrative Agent may deem reasonably necessary or advisable to accomplish
the purposes of this Agreement, including, without limitation (provided that the
actions listed in each clause below other than the obtainment of insurance may
only be taken or exercised if an Event of Default exists):
 
(a) to obtain and adjust insurance required to be paid to Administrative Agent
pursuant to Section 4.6;
 
(b) to ask, demand, collect, sue for, recover, compromise, receive, and give
acquittance and receipts for moneys due and to become due under or in connection
with the Collateral;
 
(c) to receive, indorse, and collect any drafts or other Instruments, Documents,
and Chattel Paper, in connection therewith; and
 
 
21

--------------------------------------------------------------------------------

 
 
(d) to file any claims or take any action or institute any proceedings which
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Collateral or the rights of Administrative Agent with respect
to any of the Collateral. EACH GRANTOR HEREBY IRREVOCABLY GRANTS TO
ADMINISTRATIVE AGENT EACH SUCH GRANTOR'S PROXY (EXERCISABLE ONLY IF AN EVENT OF
DEFAULT EXISTS) TO VOTE ANY SECURITIES COLLATERAL AND APPOINTS ADMINISTRATIVE
AGENT EACH SUCH GRANTOR'S ATTORNEY-IN-FACT TO PERFORM ALL OBLIGATIONS OF GRANTOR
UNDER THIS AGREEMENT AND TO EXERCISE ALL OF ADMINISTRATIVE AGENT'S AND EACH
OTHER SECURED PARTY'S RIGHTS HEREUNDER. THE PROXY AND EACH POWER OF ATTORNEY
HEREIN GRANTED, AND EACH STOCK POWER AND SIMILAR POWER NOW OR HEREAFTER GRANTED
(INCLUDING ANY EVIDENCED BY A SEPARATE WRITING), ARE COUPLED WITH AN INTEREST
AND ARE IRREVOCABLE PRIOR TO FINAL PAYMENT IN FULL OF THE SECURED OBLIGATIONS.
 
4.9. Dilution of Ownership. As to any Pledged Equity Interests, unless otherwise
permitted by the Credit Agreement, no Grantor will consent to or approve of the
issuance of (a) any additional shares of any class of Equity Interests of such
issuer (unless immediately upon issuance additional Equity Interests are pledged
and delivered to the Administrative Agent pursuant to the terms hereof to the
extent necessary to give Administrative Agent a security interest after such
issuance in at least the same percentage of such issuer's outstanding securities
or other equity interest as Administrative Agent had before such issuance),
(b) any instrument convertible voluntarily by the holder thereof or
automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any such securities or other equity interests (unless
immediately upon issuance such instrument is pledged and delivered to the
Administrative Agent pursuant to the terms hereof), or (c) any warrants,
options, contracts or other commitments entitling any third party to purchase or
otherwise acquire any such securities or other equity interests. The foregoing
shall not apply to any equity interests in Borrower.
 
4.10. Restrictions on Securities. No Grantor will enter into any agreement
creating, or otherwise permit to exist, any restriction or condition upon the
transfer, voting or control of any Pledged Equity Interests, except as (a)
consented to in writing by the Administrative Agent, (b) required by provisions
of applicable Securities Laws or state securities Laws (which provisions are
subject to Laws that expressly prohibit waiver of such provision), or (c)
otherwise permitted by the Credit Agreement. No issuer of any Pledged Equity
Interests, which is either a partnership or limited liability company, shall
amend or restate its partnership agreement or certificate of organization or
operating agreement, respectively, or other governance document, to provide that
any Equity Interest of such Issuer is a security governed by Chapter 8 of the
Code or permit any Equity Interest of such issuer to be evidenced by a
certificate or other instrument (unless immediately upon issuance such
certificate or instrument is pledged and delivered to the Administrative Agent
pursuant to the terms hereof). 
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
RIGHTS AND POWERS OF SECURED PARTIES.
 
5.1. Administrative Agent May Perform. If any Grantor fails to perform any
agreement contained herein, Administrative Agent may itself perform, or cause
performance of, such agreement, and the expenses of Administrative Agent
incurred in connection therewith shall be payable by each such Grantor under
Section 5.6.
 
5.2. Administrative Agent's Duties. The powers conferred on Administrative Agent
hereunder are solely to protect Secured Parties' interest in the Collateral and
shall not impose any duty upon it to exercise any such powers. Except for the
safe custody of any Collateral in its possession and the accounting for moneys
actually received by Secured Parties hereunder, neither Administrative Agent nor
any other Secured Party shall have any duty as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders, or other matters relative to any Collateral, whether or not
Administrative Agent or any other Secured Party has or is deemed to have
knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which Administrative Agent accords its own property. Except as provided in this
Section 5.2, neither Administrative Agent nor any other Secured Party shall have
any duty or liability to protect or preserve any Collateral or to preserve
rights pertaining thereto. Nothing contained in this Agreement shall be
construed as requiring or obligating Administrative Agent or any other Secured
Party, and neither Administrative Agent nor any other Secured Party shall be
required or obligated, to (a) present or file any claim or notice or take any
action, with respect to any Collateral or in connection therewith or (b) notify
any Grantor of any decline in the value of any Collateral.
 
5.3. Remedies. If an Event of Default exists:
 
(a) Administrative Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it or
any other Secured Party pursuant to any Applicable Law, all the rights and
remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral), and also may require each Grantor to, and
each Grantor will at its expense and upon request of Administrative Agent
forthwith, assemble all or part of the Collateral as directed by Administrative
Agent and make it available to Administrative Agent at a place to be designated
by Administrative Agent which is reasonably convenient to both parties at public
or private sale, at any of Administrative Agent's offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as
Administrative Agent may deem commercially reasonable. Each Grantor agrees that,
to the extent notice of sale shall be required by Law, ten days' notice to each
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Administrative Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.
 
 
23

--------------------------------------------------------------------------------

 
 
(b) All cash proceeds received by Administrative Agent upon any sale of,
collection of, or other realization upon, all or any part of the Collateral
shall be applied as set forth in Section 8.03 of the Credit Agreement.
 
(c) All payments received by each Grantor under or in connection with any
Collateral shall be received in trust for the benefit of Administrative Agent,
shall be segregated from other funds of each such Grantor, and shall be
forthwith paid over to Administrative Agent in the same form as so received
(with any necessary indorsement).
 
(d) Because of the Securities Act of 1933, as amended ("Securities Act"), and
other Laws, including without limitation state "blue sky" Laws, or contractual
restrictions or agreements, there may be legal restrictions or limitations
affecting Administrative Agent in any attempts to dispose of the Collateral and
the enforcement of rights under this Agreement. For these reasons,
Administrative Agent is authorized by each Grantor, but not obligated, if any
Event of Default exists, to sell or otherwise dispose of any of the Collateral
at private sale, subject to an investment letter, or in any other manner which
will not require the Collateral, or any part thereof, to be registered in
accordance with the Securities Act, or any other Law. Administrative Agent is
also hereby authorized by each Grantor, but not obligated, to take such actions,
give such notices, obtain such consents, and do such other things as
Administrative Agent may deem required or appropriate under the Securities Act
or other securities Laws or other Laws or contractual restrictions or agreements
in the event of a sale or disposition of any Collateral. Each Grantor
understands that Administrative Agent may in its discretion approach a
restricted number of potential purchasers and that a sale under such
circumstances may yield a lower price for the Collateral than would otherwise be
obtainable if same were registered and/or sold in the open market. No sale so
made in good faith by Administrative Agent shall be deemed to be not
"commercially reasonable" because so made. Each Grantor agrees that if an Event
of Default exists, and Administrative Agent sells the Collateral or any portion
thereof at any private sale or sales, Administrative Agent shall have the right
to rely upon the advice and opinion of appraisers and other Persons, which
appraisers and other Persons are acceptable to Administrative Agent, as to the
best price reasonably obtainable upon such a private sale thereof. In the
absence of bad faith or gross negligence, such reliance shall be prima facie
evidence that Administrative Agent and the other Secured Parties handled such
matter in a commercially reasonable manner under Applicable Law.
 
(e) After notice to Grantor, Administrative Agent and such Persons as
Administrative Agent may reasonably designate shall have the right, at Grantor's
own cost and expense, to verify under reasonable procedures, the validity,
amount, quality, quantity, value, condition, and status of, or any other matter
relating to, the Collateral, including, in the case of Accounts or Collateral in
the possession of any third person, by contacting Account Debtors or the third
person possessing such Collateral for the purpose of making such a verification.
Administrative Agent shall have the absolute right to share any information it
gains from such inspection or verification with any Secured Party.
 
 
24

--------------------------------------------------------------------------------

 
 
(f) For purposes of enabling Administrative Agent to exercise rights and
remedies under this Agreement, each Grantor grants (to the extent not otherwise
prohibited by a license with respect thereto) to Administrative Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor or any other Person, provided, that if the
license granted to Administrative Agent is a sublicense, each Grantor shall be
solely responsible for, and indemnify Administrative Agent against, any royalty
or other compensation payable to Grantor's licensor or other Person) to use, if
an Event of Default exists, all of Grantor's Software, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded and all related manuals.
 
(g) For the purpose of enabling Administrative Agent to exercise rights and
remedies under this Agreement, each Grantor grants (to the extent not otherwise
prohibited by a license with respect thereto) to Administrative Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor or any other Person) to use, license, or
sub-license, if an Event of Default exists, any of the Collateral consisting of
Intellectual Property and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all Software used for the use, compilation, or
printout thereof. In connection therewith, each Grantor shall execute and
deliver a license agreement to Administrative Agent to evidence the grant of
such license. The use of such license by Administrative Agent shall be
exercised, at the option of Administrative Agent, if an Event of Default exists;
provided that any license, sub-license, or other transaction entered into by
Administrative Agent in accordance herewith shall be binding upon each Grantor
notwithstanding any subsequent cure of an Event of Default; provided further,
Administrative Agent shall use reasonable efforts to limit the duration of each
such license or sub-license to the time period ending upon the cure of such
Event of Default in accordance with the Loan Documents.
 
5.4. Appointment of Receiver or Trustee. In connection with the exercise of
Secured Parties' rights under this Agreement or any other Loan Document,
Administrative Agent may, if an Event of Default exists resulting in the
acceleration of any of the Secured Obligations or following any Loan Party's
failure to pay any of the Secured Obligations at maturity, obtain the
appointment of a receiver or trustee to assume, upon receipt of all necessary
judicial or other Governmental Authority consents or approvals, control of or
ownership of any Permits. Such receiver or trustee shall have all rights and
powers provided to it by Law or by court order or provided to Administrative
Agent under this Agreement or any other Loan Document. Upon the appointment of
such trustee or receiver, each Grantor shall cooperate, to the extent necessary
or appropriate, in the expeditious preparation, execution, and filing of an
application to any Governmental Authority or for consent to the transfer of
control or assignment of each Grantor's Permits to the receiver or trustee.
 
 
25

--------------------------------------------------------------------------------

 
 
5.5. INDEMNITY AND EXPENSES
 
(a) EACH GRANTOR SHALL INDEMNIFY (WHICH SHALL BE PAYABLE FROM TIME TO TIME ON
DEMAND) SECURED PARTIES FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, AND
LIABILITIES (INCLUDING REASONABLE ATTORNEYS' FEES) GROWING OUT OF OR RESULTING
FROM THIS AGREEMENT (INCLUDING ENFORCEMENT OF THIS AGREEMENT), EXPRESSLY
INCLUDING SUCH CLAIMS, LOSSES, OR LIABILITIES ARISING OUT OF MERE NEGLIGENCE OF
ANY SECURED PARTY, EXCEPT CLAIMS, LOSSES, OR LIABILITIES RESULTING FROM ANY
SECURED PARTY'S (i) GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR (ii) BREACH IN BAD
FAITH OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT.
 
(b) EACH GRANTOR WILL UPON DEMAND PAY TO ADMINISTRATIVE AGENT (AND EACH
SUB-AGENT THEREOF) AND THEIR RESPECTIVE RELATED PARTIES THE AMOUNT OF ANY AND
ALL REASONABLE EXPENSES, INCLUDING THE REASONABLE FEES AND EXPENSES OF ITS
COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH ADMINISTRATIVE AGENT (AND EACH
SUB-AGENT THEREOF) AND THEIR RESPECTIVE RELATED PARTIES MAY INCUR IN CONNECTION
WITH THE ADMINISTRATION OF THIS AGREEMENT.
 
(c) EACH GRANTOR WILL UPON DEMAND PAY TO ADMINISTRATIVE AGENT (AND EACH
SUB-AGENT THEREOF), EACH OTHER SECURED PARTY AND THEIR RESPECTIVE RELATED
PARTIES THE AMOUNT OF ANY AND ALL EXPENSES, INCLUDING THE FEES AND EXPENSES OF
ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH ADMINISTRATIVE AGENT (AND EACH
SUB-AGENT THEREOF), SUCH OTHER SECURED PARTY AND THEIR RESPECTIVE RELATED
PARTIES MAY INCUR IN CONNECTION WITH (I) THE CUSTODY, PRESERVATION, USE OR
OPERATION OF, OR THE SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON, ANY OF
THE COLLATERAL, (II) THE EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF ANY
SECURED PARTY HEREUNDER, OR (III) THE FAILURE BY GRANTOR TO PERFORM OR OBSERVE
ANY OF THE PROVISIONS HEREOF.
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1. Maximum Liability. Anything in this Agreement to the contrary
notwithstanding, the obligations of each Grantor (other than Borrower) hereunder
shall be limited to a maximum aggregate amount equal to the largest amount that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable Law (collectively, the "Fraudulent
Transfer Laws"), in each case after giving effect to all other liabilities of
each Grantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of each Grantor
in respect of intercompany indebtedness to other Loan Parties or Affiliates of
other Loan Parties to the extent that such indebtedness would be discharged in
an amount equal to the amount paid or property conveyed by each Grantor under
the Loan Documents) and after giving effect as assets, subject to Section 6.2,
to the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation or contribution of each Grantor
pursuant to (a) Applicable Law or (b) any agreement providing for an equitable
allocation among each Grantor and other Loan Parties of obligations arising
under the Loan Documents.
 
 
26

--------------------------------------------------------------------------------

 
 
6.2. Waiver of Subrogation. No Grantor shall assert, enforce, or otherwise
exercise (a) any right of subrogation to any of the rights or Liens of any
Secured Party or any other beneficiary against any other Loan Party or any
Collateral or other security, or (b) any right of recourse, reimbursement,
contribution, indemnification, or similar right against any other Loan Party on
all or any part of the Obligations or any other Loan Party, and each Grantor
hereby waives any and all of the foregoing rights and the benefit of, and any
right to participate in, and Collateral or other security given to or for the
benefit of any Secured Party or any other beneficiary to secure payment of the
Obligations. This Section 6.2 shall survive the termination of this Agreement,
and any satisfaction and discharge of each Grantor by virtue of any payment,
court order, or Law.
 
6.3. Cumulative Rights. All rights of Administrative Agent and each other
Secured Party under the Loan Documents are cumulative of each other and of every
other right which Administrative Agent and each other Secured Party may
otherwise have at Law or in equity or under any other agreement. The exercise of
one or more rights shall not prejudice or impair the concurrent or subsequent
exercise of other rights.
 
6.4. Amendments; Waivers. Any term, covenant, agreement, or condition of this
Agreement may be amended, and any right under this Agreement may be waived, if,
but only if, such amendment or waiver is in writing and is signed by
Administrative Agent and, in the case of an amendment, by each Grantor. Unless
otherwise specified in such waiver, a waiver of any right under this Agreement
shall be effective only in the specific instance and for the specific purpose
for which given. No election not to exercise, failure to exercise or delay in
exercising any right, nor any course of dealing or performance, shall operate as
a waiver of any right of any Secured Party under this Agreement or Applicable
Law, nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right of any
Secured Party under this Agreement or Applicable Law.
 
6.5. Continuing Security Interest.
 
(a) This Agreement creates a continuing security interest in the Collateral and
shall (x) remain in full force and effect until the Release Date, (y) be binding
upon each Grantor, its successors and assigns, and (z) inure to the benefit of,
and be enforceable by, Administrative Agent and its successors, transferees and
assigns. Upon the Release Date, this Agreement and all obligations (other than
those expressly stated to survive such termination) of Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the granting parties and Administrative Agent will, at Grantor's
expense, execute and deliver to each Grantor or authorize such Grantor to file
such documents (including without limitation UCC termination statements) as each
such Grantor shall reasonably request to evidence such termination and shall
deliver to such Grantor any Collateral held by or on behalf of Administrative
Agent hereunder. Each Grantor agrees that to the extent that Administrative
Agent or any other Secured Party receives any payment or benefit and such
payment or benefit, or any part thereof, is subsequently invalidated, declared
to be fraudulent or preferential, set aside or is required to be repaid to a
trustee, receiver, or any other Person under any Debtor Relief Law, common law
or equitable cause, then to the extent of such payment or benefit, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or benefit had not been
made and, further, any such repayment by Administrative Agent or any other
Secured Party, to the extent that Administrative Agent or any other Secured
Party did not directly receive a corresponding cash payment, shall be added to
and be additional Secured Obligations payable upon demand by Administrative
Agent or any other Secured Party and secured hereby, and, if the Lien and
security interest hereof shall have been released, such Lien and security
interest shall be reinstated with the same effect and priority as on the date of
execution hereof all as if no release of such Lien or security interest had ever
occurred.
 
 
27

--------------------------------------------------------------------------------

 
 
(b) In connection with any sale or other disposition of Collateral permitted by
the Credit Agreement, the Lien pursuant to this Agreement on such sold or
disposed of Collateral shall be automatically released. In connection with the
sale or other disposition of Collateral permitted under the Credit Agreement,
Administrative Agent shall, upon receipt from the Borrower of a written request
for the release of such Collateral subject to such sale or other disposition,
identifying such Collateral, deliver to such Grantor, as the case may be, such
Collateral held by Administrative Agent hereunder and execute and deliver to the
relevant Grantor (at the sole cost and expense of such Grantor) or authorize
such Grantor to file all releases or other documents (including without
limitation UCC termination statements) necessary or reasonably desirable for the
release of Liens created hereby on such Collateral as such Grantor may
reasonably request.
 
6.6. GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND SERVICE OF
PROCESS.
 
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE AND APPLICABLE FEDERAL LAW.
 
(b) EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY, BY
ACCEPTANCE HEREOF, IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS
SITTING IN DALLAS COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN
DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GRANTOR,
THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH GRANTOR,
THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED LENDER BY ACCEPTANCE HEREOF,
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY OTHER
SECURED PARTY OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
 
28

--------------------------------------------------------------------------------

 
 
(c) EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY, BY
ACCEPTANCE HEREOF, IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
OTHER SECURED PARTY, BY ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY, BY
ACCEPTANCE HEREOF, IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF EACH GRANTOR, THE ADMINISTRATIVE AGENT AND
EACH OTHER SECURED PARTY, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
 
(e) EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY, BY
ACCEPTANCE HEREOF, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY, BY
ACCEPTANCE HEREOF, HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
 
29

--------------------------------------------------------------------------------

 
 
6.7. Administrative Agent's Right to Use Agents. Administrative Agent may
exercise its rights under this Agreement through an agent or other designee.
 
6.8. No Interference, Compensation or Expense. Administrative Agent may exercise
its rights under this Agreement (a) without resistance or interference by any
Grantor and (b) without payment of any rent, license fee, or compensation of any
kind to any Grantor.
 
6.9. Waivers of Rights Inhibiting Enforcement. Each Grantor waives (a) any claim
that, as to any part of the Collateral, a private sale, should Administrative
Agent elect so to proceed, is, in and of itself, not a commercially reasonable
method of sale for such Collateral, (b) except as otherwise provided in this
Agreement, TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW, NOTICE OR
JUDICIAL HEARING IN CONNECTION WITH ADMINISTRATIVE AGENT'S DISPOSITION OF ANY OF
THE COLLATERAL INCLUDING ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY
PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT THAT EACH GRANTOR WOULD
OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF
ANY STATE, AND ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND TERMS OF SALE OR
OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF SECURED LENDERS' RIGHTS
HEREUNDER and (c) all rights of redemption, appraisement or valuation.
 
6.10. Obligations Not Affected. To the fullest extent not prohibited by
Applicable Law, the obligations of each Grantor under this Agreement shall
remain in full force and effect without regard to, and shall not be impaired or
affected by:
 
(a) any amendment, addition, or supplement to, or restatement of any Loan
Document or any instrument delivered in connection therewith or any assignment
or transfer thereof;
 
(b) any exercise, non-exercise, or waiver by Administrative Agent or any other
Secured Party of any right, remedy, power, or privilege under or in respect of,
or any release of any guaranty, any collateral, or the Collateral or any part
thereof provided pursuant to, this Agreement or any Loan Document;
 
(c) any waiver, consent, extension, indulgence, or other action or inaction in
respect of this Agreement or any Loan Document or any assignment or transfer of
any thereof;
 
(d) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation, or the like of any Loan Party or any other Person,
whether or not each Grantor shall have notice or knowledge of any of the
foregoing; or
 
 
30

--------------------------------------------------------------------------------

 
 
(e) any other event which may give a Grantor or any other Loan Party a defense
to, or a discharge of, any of its obligations under any Loan Document.
 
6.11. Notices and Deliveries. All notices and other communications provided for
hereunder shall be effectuated in the manner provided for in Section 10.02 of
the Credit Agreement, provided that if a notice or communication hereunder is to
a Grantor other than the Borrower, said notice shall be addressed to such
Grantor, in care of the Borrower at the Borrower's then current address (or
facsimile number) for notice under the Credit Agreement.
 
6.12. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future Laws during the term thereof,
(a) such provision shall be fully severable, this Agreement shall be construed
and enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance herefrom and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid, or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid, or unenforceable
provisions.
 
6.13. Successors and Assigns. All of the provisions of this Agreement shall be
binding and inure to the benefit of the parties hereto and their respective
successors and assigns (including, as to each Grantor, all Persons who may
become bound as a debtor or a new debtor to this Agreement); provided, each
Grantor may not assign any of its rights or obligations under this Agreement,
except as a result of the consummation of a transaction permitted under
Section 7.04 of the Credit Agreement.
 
6.14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.
 
6.15. Waiver. To the extent not prohibited by Applicable Law, each Grantor,
which is a partner in any partnership in which any Pledged Partnership Interests
are being pledged hereunder, a member in any limited liability company in which
any Pledged Membership Interests are being pledged hereunder, or a trustee,
settlor or beneficiary of any trust in which Pledged Trust Interests are being
pledged hereunder, hereby agrees that any provision of any Organization
Document, the Delaware Limited Liability Company Act (as it may be amended or
restated) or any other governance document that in any manner restricts,
prohibits or provides conditions to (a) the grant of a Lien on any interest in
such partnership, limited liability company or trust, (b) any transfer of any
interest in such partnership, limited liability company or trust, (c) any change
in management or control of such partnership, limited liability company or
trust, or (d) any other exercise by the Administrative Agent of any rights
pursuant to this Agreement, any other Loan Document or Law shall not apply to
(i) the grant of any Lien hereunder, (ii) the execution, delivery and
performance of this Agreement by any such Grantor, or (iii) the foreclosure or
other realization upon any interest in any Pledged Equity Interest. Furthermore,
each such Grantor agrees that it will not permit any amendment to or restatement
of any Organization Document or any other governance document in any manner to
adversely affect the Administrative Agent's ability to foreclose on any Pledged
Equity Interest or which conflicts with the provisions of this Section 6.15
without the prior written consent of the Administrative Agent.
 
 
31

--------------------------------------------------------------------------------

 
 
6.16. ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
 
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.



 
32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.



 
TEXAS INDUSTRIES, INC.
         
By:
/s/ Sharon Ellis
     
Name:
Sharon Ellis
   
Title:
Treasurer



Security Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
BROOKHOLLOW CORPORATION
 
BROOK HOLLOW PROPERTIES, INC.
 
BROOKHOLLOW OF ALEXANDRIA, INC.
 
BROOKHOLLOW OF VIRGINIA, INC.
 
SOUTHWESTERN FINANCIAL CORPORATION
 
CREOLE CORPORATION
 
PARTIN LIMESTONE PRODUCTS, INC.
 
RIVERSIDE CEMENT HOLDINGS COMPANY
 
TXI AVIATION, INC.
 
TXI CEMENT COMPANY
 
TXI RIVERSIDE INC.
 
TXI TRANSPORTATION COMPANY
 
TXI CALIFORNIA INC.
 
PACIFIC CUSTOM MATERIALS, INC.
 
TXI POWER COMPANY
 
TEXAS INDUSTRIES HOLDINGS, LLC
 
TEXAS INDUSTRIES TRUST
 
TXI LLC
 
TXI OPERATING TRUST
         
By:
/s/ Sharon Ellis
     
Name: Sharon Ellis
   
Title: Treasurer



Security Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
RIVERSIDE CEMENT COMPANY
             
By:
/s/ Sharon Ellis
     
Name: Sharon Ellis
   
Title: Treasurer
              TXI OPERATIONS, LP        
By:
TXI Operating Trust, its General Partner
             
By:
/s/ Sharon Ellis
     
Name: Sharon Ellis
   
Title: Treasurer



Security Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 